DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory.  Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “HANDLING A DOCUMENT HAVING CONTENT MARKED USING ONE OR MORE IDENTIFIERS.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2004/0122659 A1 to Hourihane et al. discloses scanning an original page to select locale-specific content in the original page; enclosing the 

U.S. Patent Application Publication No. 2009/0222525 A1 to Jayawant Pattan et al. discloses the management of a quick answer document includes create, replace, delete and fetch operations over a document or element or attribute. (Jayawant Pattan et al., [0088]).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, extracting the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; deleting the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; replacing the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document with a new content; and sharing the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document, in conjunction with the remaining limitations of claim 1.

In regard to claim 8, prior art of record fails to teach or render obvious, alone or in combination, scanning the document to generate a scanned document; analyzing the scanned document to identify the one or more starting identifiers and the corresponding one or more ending identifiers; extracting the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; and generating a new file comprising the extracted content, in conjunction with the remaining limitations of claim 8.

In regard to claim 17, prior art of record fails to teach or render obvious, alone or in combination, scanning the document to generate a scanned document; analyzing the scanned document to identify the one or more starting identifiers and the corresponding one or more ending identifiers; identifying the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; and deleting the identified content marked between the one or more starting identifiers and the corresponding one or more ending identifiers from the scanned document resulting in a different scanned document, wherein the resulted scanned document comprises the remaining content, in conjunction with the remaining limitations of claim 17.

In regard to claim 20, prior art of record fails to teach or render obvious, alone or in combination, a scanner to scan the document to generate a scanned document; and a controller to: analyze the scanned document to identify the one or more starting identifiers and the corresponding one or more ending identifiers marked in the scanned document; extract the content marked between the one or more starting identifiers and the corresponding on or more ending identifiers, from the scanned document; and generate a new file to include the extracted content, in conjunction with the remaining limitations of claim 20.

In regard to claim 28, prior art of record fails to teach or render obvious, alone or in combination, extracting the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; deleting the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document; replacing the content marked between the one or more starting identifiers and the corresponding one or more ending identifiers, from the scanned document with a new content; and sharing the content marked between the one or more starting 

In regard to claims 2-7, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claims 9-16, the claims depend either directly or indirectly from claim 8, and are therefore allowable for at least the same reasons as claim 8. 

In regard to claims 18-19, the claims depend either directly or indirectly from claim 17, and are therefore allowable for at least the same reasons as claim 17. 

In regard to claims 21-27, the claims depend either directly or indirectly from claim 20, and are therefore allowable for at least the same reasons as claim 20. 

In regard to claims 29-34, the claims depend either directly or indirectly from claim 28, and are therefore allowable for at least the same reasons as claim 28. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/10/2021